Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
19, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00625-CV


                     ALFREDO HERNANDEZ, Appellant
                                        V.

    GOVERNMENT EMPLOYEES INSURANCE COMPANY, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1038995

               MEMORANDUM                        OPINION
      This is an appeal from a judgment signed May 1, 2014. On September 4,
2014, we referred this case to mediation. On March 5, 2015, appellant filed a
motion to dismiss the appeal because the case has settled. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.